Curia, per

Richardson, J.
This case furnishes an instance in which the Court must order a reconsideration of the evidence by the jury. At the time of the purchase, Lyles told Bass that Doll “was unsound;” “that she was very sick,” and “that he had better not buy her.” But Bass replied, “ it was his own look out, that she was his wife.” Lyles then said, “if Doll died before she left there,” (his house in North Carolina,) “ Bass should not pay for her.” But besides the positive evidence to this effect, Bass knew Doll well. Under such circumstances every man must stand to his own determination, as was observed by the Court in the case of Williams vs. Vance, (Dudley R. 97.) Bass’s determination was to give a very high price for a very sickly slave, in order to continue her as his wife. It may have been a bad bargain to Bass. But the office of this Court is to enforce contracts, not to make them, and we cannot deprive Lyles of his good bargain where there appears to have been no concealment or fraud. He may have rigidly *87exacted a high price, yet it is a binding contract, when openly and fairly made. And a man who purchases property for his personal' gratification, must pay the price agreed on. As Bass said, at the time of the bargain, “it was his own look out — Doll was his wife.”
Harllee for the motion ;■ Bailey, contra.
This is the true law of the case, and he must take the consequences of his bargain, as he plainly understood it.
Butler and Earle, JJ. concurred.